Order entered October 27, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00716-CV

                       IN RE VICTOR ENTERPRISES, INC., Relator

                  Original Proceeding from the County Court at Law No. 1
                                   Dallas County, Texas
                           Trial Court Cause No. CC-09-07625-A

                                           ORDER
       Based on the court’s opinion of this date, we GRANT the petition for writ of mandamus.

We ORDER the Honorable Mary Murphy, Presiding Judge of the First Administrative Judicial

Region, to refer this matter to the Presiding Judge of the Dallas County Civil Courts at Law for a

determination no later than Thursday, November 13, 2014 whether this case should be

transferred from County Court at Law No. 1 to another court to provide for the “efficient

operation of the court system and effective administration of justice.” See TEX. GOV’T CODE

ANN. § 74.092(10) (West 2013). If the Presiding Judge of the Dallas County Civil Courts at Law

is not able to perform this duty, we ORDER the Honorable Mary Murphy, to perform that duty

in accordance with Texas Government Code section 74.046(5).           See id. § 74.046(5). We

DIRECT the Honorable Mary Murphy, Presiding Judge of the First Administrative Judicial

Region, to advise this Court no later than Thursday, November 13, 2014 whether this case has

been transferred from County Court at Law No. 1.
       We DIRECT the Clerk to send copies of this order, by electronic transmission, to: (1) the

Honorable Mary Murphy, Presiding Judge, First Administrative Judicial Region; (2) the

Honorable Ken Tapscott, Presiding Judge, Dallas County Civil Courts at Law; (3) the Honorable

D’Metria Benson, Presiding Judge, County Court at Law No. 1; and (4) all parties.

       We DENY relator’s request for sanctions and attorney’s fees. We ORDER that relator

recover the costs of this original proceeding from real party in interest.



                                                    /David L. Bridges/
                                                    DAVID L. BRIDGES
                                                    JUSTICE